Name: 95/287/EC: Commission Decision of 18 July 1995 amending Decision 94/474/EEC concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Europe;  agricultural activity;  international trade;  animal product
 Date Published: 1995-08-01

 Avis juridique important|31995D028795/287/EC: Commission Decision of 18 July 1995 amending Decision 94/474/EEC concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC Official Journal L 181 , 01/08/1995 P. 0040 - 0041COMMISSION DECISION of 18 July 1995 amending Decision 94/474/EEC concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (Text with EEA relevance) (95/287/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and, in particular, Article 10 (4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and, in particular, Article 9 thereof,Whereas cases of bovine spongiform encephalopathy (BSE) have been reported in the United Kingdom;Whereas in order to protect animal and public health in the Community, the Commission has adopted several Decisions, in particular Decision 94/474/EC of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (4), as amended by Decision 94/794/EC (5);Whereas as a result of measures taken in the United Kingdom the BSE epidemic is now declining;Whereas Decision 94/474/EC makes provisions for removal of certain tissues from beef obtained in the United Kingdom from cattle born before 1 January 1992;Whereas new information continues to become available and the situation must be continually reviewed;Whereas the Commission has carried out a detailed examination of the situation and all relevant scientific information with the Scientific Veterinary Committee;Whereas it is simpler to control the age at slaughter than the date of birth either from the animals' dentition or from relevant information;Whereas the Scientific Veterinary Committee has recommended a revised protocol which will improve the controls on beef from the United Kingdom, by specifying the tissues to be removed from beef derived from cattle aged over two and a half years at slaughter coming from holdings in which a case of BSE has been confirmed during the previous six years;Whereas it is essential that the actual age and BSE status of the herd of origin of all animals is checked officially;Whereas, in the opinion of the Scientific Veterinary Committee, the feed ban is becoming increasingly effective; whereas however, it is not fully effective, and additional controls are necessary to improve its effectiveness;Whereas the United Kingdom has provided assurances to the Commission that beef sent from their territory to third countries, in particular in Eastern Europe, is in conformity with the provisions of this Decision, whereas the United Kingdom shall provide the Commission with details of the certification provided for beef being sent to these countries; whereas the Commission shall take appropriate measures to prevent the re-introduction into the Community if a certificate is found not to be in conformity with this Decision;Whereas, therefore, it is necessary to amend Decision 94/474/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 94/474/EC is hereby amended as follows:1. In Article 3, the following is added to paragraph 3 (c)'Official Elisa tests for the identification of ruminant protein in feed intended for ruminants shall be carried out for routine monitoring, in particular in plants which produce feed for pigs and/or poultry as well as for ruminants.`2. Article 4 is replaced by the following:'Article 41. The United Kingdom shall not send from its territory to that of the other Member States fresh meat of the bovine species.2. The prohibition mentioned in paragraph 1 shall not apply to the following meat:(i) Fresh meat derived from bovine animals aged less than two and a half years at slaughter, in which case the following sentence shall be added to the health certificate referred to in Annex IV of Council Directive 64/433/EEC (1):"Fresh bovine meat derived from bovines aged less than two and a half years at slaughter";or(ii) Fresh meat derived from bovines which, while in the United Kingdom, have resided only on holdings on which no case of BSE has been confirmed during the previous six years, in which case the following sentence shall be added to the health certificate referred to in Annex IV of Directive 64/433/EEC:"Fresh bovine meat derived from bovines which, while in the United Kingdom, have resided only on holdings on which no case of BSE has been confirmed during the previous six years",or(iii) Fresh meat derived from bovines aged over two and a half years at slaughter which have resided at any time on a holding on which one or more cases of BSE have been confirmed during the previous six years, if the following sentence is added to the health certificate referred to in Annex IV of Directive 64/433/EEC:"Fresh deboned bovine meat in the form of muscle from which the adherent tissues, including obvious nervous and lymphatic tissues, have been removed".The competent authority shall ensure that procedures used in the cutting plants to implement the requirements of this subparagraph ensure that the following lymph nodes have been removed:Popliteal, ischiatic, superficial inguinal, deep inguinal, medial and lateral iliac, renal, prefemoral, lumbar, costocervical, sternal, prescapular, axilliary and caudal deep cervical.3. In order to provide the guarantees of age and herd freedom from BSE as laid down in paragraphs 2 (i) and 2 (ii), the competent authority shall carry out a systematic check of the relevant information for all animals for which certification is to be given.(1) OJ No 121, 29. 7. 1964, p. 2012/64.`3. The following Article 5 is inserted, and the existing Articles 5, 6 and 7 are renumbered accordingly.'Article 51. The United Kingdom shall inform the Commission without delay of the certification accompanying fresh bovine meat sent from their territory to that of third countries.2. The Commission shall examine the certificates mentioned in paragraph 1, with a view to determining whether or not they are in conformity with the provisions of this Decision, and shall inform the Member States thereof.3. In the case where certificates are found not to be in conformity with the provisions of this Decision, the Commission shall urgently take appropriate measures in accordance with the procedure laid down in Article 9 of Directive 89/662/EEC with a view to avoiding reintroduction of the products concerned.`Article 2 Member States shall amend the measures which apply to trade so as to bring them into compliance with the Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 18 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 194, 29. 7. 1994, p. 96.(5) OJ No L 325, 17. 12. 1994, p. 60.